Citation Nr: 1636179	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-11 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February October 2009, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2014, the Board remanded the claims for further development

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, entitlement to service connection for erectile dysfunction, to include as secondary to PTSD, and entitlement to a TIDU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiological evaluations show hearing impairment no worse than Level IV in the right ear and level I in the left ear during the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103 (a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and records from the Social Security Administration (SSA). 

The Board notes that while additional VA treatment records have been associated with the claims folder since the last supplemental issue of the case (SSOC) was issued in July 2015, these records are not relevant to the hearing loss issue currently before the Board.

VA examinations were obtained in association with the Veteran's increased rating claim in August 2009, May 2012 and March 2015.  The Board notes that the May 2012 VA audiology examiner indicated that the claims file was not available for review.  However, the Board finds that the Veteran's hearing loss claim has not been prejudiced.  In this regard, when the issue is the rating of a disability that has already been service-connected, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Cf. Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (holding that, on orthopedic examination that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file; as such, the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner).  Likewise, in this case, the evaluation of the Veteran's hearing loss disability is essentially based on the objective findings derived from a puretone threshold test and a speech discrimination test.  Thus, there is no indication that the degree of hearing loss shown in previous examinations and treatment records would affect the examiner's findings based on the audiological testing performed at the May 2012 VA audiology examination.  Accordingly, the Board finds that despite the fact that the examiner did not review the claims file, the May 2012 VA audiological examination report is adequate for the purpose of making a decision on this claim. 

Moreover, the Board concludes that there has been substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded by the Board in April 2014 for a current VA examination. The Veteran underwent such VA examination in March 2015.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

During the appeal, VA examined the Veteran in August 2009, May 2012 and March 2015 to determine the nature and severity of his bilateral hearing loss disability.

On August 2009 VA audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
10
50
55
60
LEFT
25
10
20
40
45

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 94 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran had Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the August 2009 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

At a May 2012 VA audiological examination, the examiner noted the Veteran's report of difficulty hearing during daily activities, including missing words and having others repeat themselves.  Pure tone thresholds, in decibels, were as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
55
65
70
LEFT
25
10
25
55
60

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 94 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran had Level IV hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the May 2012 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

At a March 2015 VA audiological examination, the examiner noted the Veteran's report of difficulty understanding speech even with the use of his hearing aids.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
50
55
65
LEFT
25
10
30
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  Based on those results with the utilization of Table VI, the Veteran had Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating would be warranted for bilateral hearing loss based on the March 2015 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).
  
In light of the puretone threshold averages and speech recognition scores, the Veteran's hearing impairment is not disabling enough to warrant a compensable rating.  The rating criteria simply do not call for a compensable rating for these levels of hearing impairment.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  In this regard, the Board also observes that the audiological testing results shown during the current appeal do not reflect exceptional hearing patterns.  38 C.F.R. § 4.86. 

Accordingly, the Board finds that this compensable rating claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against this issue, however, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Consideration has also been given to whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate. There is no showing that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The symptoms of this disability have been accurately reflected by the schedular criteria.  Furthermore, as noted above, the May 2012 and March 2015 VA examiners recorded the Veteran's reports of communicative difficulties.  Thus, the examiners elicited information from the Veteran concerning the functional effects of his hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).   The Board has considered the Veteran's contentions regarding the effects his hearing loss has on his daily life.  Here, while the Veteran's bilateral hearing loss can cause communication problems in many situations, there is no indication that the disability causes an unusual employment impairment or otherwise precludes the Veteran from engaging in daily activities. 

Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that further RO action is warranted on the issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, entitlement to service connection for an erectile dysfunction, to include as secondary to PTSD, and entitlement to a TIDU.  

Initially, with respect to the claim for an initial increased rating for PTSD, the last SSOC was issued to the Veteran in July 2015.  At that time, the RO reported that treatment records from the Marion VA Medical Center (VAMC) were received on July 13, 2015.  Since that time, additional VA treatment records dating from July 2015 to December 2015 have been associated with the claims file showing ongoing mental health treatment.   These records have not been reviewed by the RO.  Accordingly, a remand is warranted for the issuance of an additional SSOC.  See 38 C.F.R. §§ 19.31, 19.37. 

With respect to the claim for service connection for erectile dysfunction as secondary to PTSD, in April 2014, the Board found a May 2012 VA examiner's opinion to be inadequate.  Specifically, the Board noted that the VA examiner failed to address a secondary service connection theory, or even provide an adequate medical opinion on whether erectile dysfunction was related to service.  The Board remanded the claim for further VA examination.    

In the report of the subsequent March 2015 examination, the examiner opined that it was less likely than not that the Veteran's erectile dysfunction is related to his  period of active service and that it was less likely than not permanently aggravated by PTSD.  The report notes that the Veteran gave a history of onset of erectile dysfunction in 2009, but after reviewing medical records the examiner stated that the rationale for the negative opinion was that Veteran's erectile symptoms began in 1998 and that he has other disabilities (cardiac, hypertension and smoking) that could lead to impotence.  As for the claim on a secondary basis, the examiner noted a previous medical record in which the Veteran reported that he had stopped having intercourse around 2002, which predated the initiation of behavioral health medication in 2006 "that might effect the aggravation of the condition." Therefore, it is less likely than not the Veteran's ED was secondary to PTSD or aggravated by, since he self reports today symptoms of PTSD described as night sweats, flashbacks, and nightmares have been occurring since discharge in 1972 and symptoms of ED started in 1998 approximately 26 years after service." The Board finds the March 2015 opinion to be contradictory and confusing and not adequate for evaluating claim  

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded for further VA opinion.   

The Board also notes that in July 2016 the Veteran submitted a claim for service connection for prostate cancer.  A VA examination report dated in August 2016 shows that the Veteran has been diagnosed with adenocarcinoma of the prostate.  The claim for service connection for erectile dysfunction is inextricably intertwined with the claim for service connection for prostate cancer.  Therefore, the Board should not review the claim for service connection for erectile dysfunction  until after the RO has completed action on the claim for prostate cancer.  

The Board notes that the claim for entitlement to a TDIU is inextricably intertwined with the claims for an increased rating for PTSD and for service connection for an erectile dysfunction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issues on appeal have been developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD in light of all the additional evidence associated with the claims folder since the July 2015 SSOC was issued.  The AOJ must furnish to the Veteran and his representative an appropriate SSOC and afford a reasonable opportunity for response.  The RO should also adjudicate the intertwined claim for service connection for prostate cancer.  

2.  Arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility for his erectile dysfunction. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or is aggravated (worsened beyond natural progression) by PTSD, or medication prescribed for PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner should also offer an opinion as to whether the erectile dysfunction was caused or aggravated by the Veteran's prostate cancer.  If the examiner finds that the erectile dysfunction was complete prior to the onset of use of psychiatric medication and/or prostate cancer, and therefore could not be aggravated by such factors, this should be stated specifically.   

In rendering the requested opinions, the examiner should consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as the Veteran's lay assertions.

3.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


